             Case 1:18-vv-00470-UNJ Document 49 Filed 10/10/19 Page 1 of 2




          In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-470V
                                       Filed: June 7, 2019
                                         UNPUBLISHED


    KELLY DEAN,

                          Petitioner,                         Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Tetanus Diphtheria
    SECRETARY OF HEALTH AND                                   acellular Pertussis (Tdap) Vaccine;
    HUMAN SERVICES,                                           Shoulder Injury Related to Vaccine
                                                              Administration (SIRVA)
                         Respondent.


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

      On March 30, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of a Tetanus Diphtheria acellular Pertussis (“Tdap”)
vaccine administered on December 7, 2017. Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

        On June 5, 2019, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent has concluded that compensation is appropriate, and that

1The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).

2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
        Case 1:18-vv-00470-UNJ Document 49 Filed 10/10/19 Page 2 of 2



petition suffered a SIRVA as a result to the Tdap vaccine received on December 7,
2017 Id. at 4. Respondent further agrees that petitioner has satisfied all legal
prerequisites for compensation under the Vaccine Act. Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master
